                      Case 2:20-cv-01896-JCM-NJK Document 14 Filed 12/02/20 Page 1 of 5



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    THEODORA RANDOLPH,                                   Case No. 2:20-CV-1896 JCM (NJK)
                 8                                         Plaintiff(s),                  ORDER
                 9           v.
               10     ALBERTSONS LLC D/B/A ALBERTSONS
                      #1059,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is plaintiff Theodora Randolph’s (“Randolph”) motion to
               14
                      remand. (ECF No. 10). Defendant Albertsons LLC (“Albertsons”) filed a response in
               15
                      opposition (ECF No. 12) to which Randolph replied (ECF No. 13).
               16
                      I.     Background
               17
                             Randolph alleges that she was visiting the Albertsons at 5500 Boulder Highway in
               18
                      Las Vegas when she was struck from both sides by the automatic sliding glass doors while
               19
                      exiting the store. (Compl., ECF No. 1-2 at ¶ 11). Randolph suffered injuries to her neck,
               20
                      back, ankle, and upper arm and has post-traumatic headaches. (Pl.’s Req. for Exemption
               21
                      from Arbitration, ECF No. 1-2 at 35). As of October 1, 2020, Randolph has incurred
               22
                      $32,811.24 in medical bills. (Id. at 38).
               23
                             Randolph sued Albertsons in Nevada state court, alleging a simple negligence claim.
               24
                      (ECF No. 1-2). Albertsons removed the case to this court (ECF No. 1) and Randolph now
               25
                      asks the court to remand the case. (ECF No. 10).
               26
                      ...
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01896-JCM-NJK Document 14 Filed 12/02/20 Page 2 of 5



                1     II.    Legal Standard
                2            Federal courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v.
                3     Kroger, 437 U.S. 365, 374 (1978). Accordingly, there is a strong presumption against
                4     removal jurisdiction. Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009).
                5     Under the removal statue, a defendant may remove any civil action over which the federal
                6     district court has original jurisdiction. 28 U.S.C. § 1441(a).
                7            After a defendant learns that an action is removable, it has thirty days to file a notice
                8     of removal.    Id. §1446(b). That is, “the thirty-day clock doesn't begin ticking until a
                9     defendant receives ‘a copy of an amended pleading, motion, order or other paper’ from
              10      which it can determine that the case is removable.” Durham v. Lockheed Martin Corp., 445
              11      F.3d 1247, 1250 (9th Cir. 2006) (quoting 28 U.S.C. § 1446(b)(2)).
              12             A plaintiff can challenge removal with a motion to remand. 28 U.S.C. § 1447(c). On
              13      a motion to remand, the removing defendant must show by a preponderance of the evidence
              14      that the court has original jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992).
              15      The court will resolve all ambiguities in favor of remand. Hunter, 582 F.3d at 1042. Thus, if
              16      removal is based on diversity jurisdiction, the removing defendant must show by a
              17      preponderance of the evidence that there is complete diversity and that the amount in
              18      controversy exceeds $75,000. 28 U.S.C. § 1332(a).
              19             The removing defendant does not have to predict the eventual award with legal
              20      certainty. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). But it “bears the
              21      burden of actually proving the facts to support jurisdiction, including the jurisdictional
              22      amount.” Gaus, 980 F.2d at 567.
              23      III.   Discussion
              24             The parties disagree over whether the amount in controversy exceeds $75,000. “In
              25      determining the amount in controversy, courts first look to the complaint. Generally, ‘the
              26      sum claimed by the plaintiff controls if the claim is apparently made in good faith.’ ” Ibarra
              27      v. Manheim Invests., Inc. 775 F.3d 1193, 1197 (9th Cir. 2015) (citing St. Paul Mercury
              28      Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)).

James C. Mahan
U.S. District Judge                                                 -2-
                      Case 2:20-cv-01896-JCM-NJK Document 14 Filed 12/02/20 Page 3 of 5



                1            Here, Randolph does not plead a specific damages amount. (ECF No. 1-2 at 12). Her
                2     prayer for relief is: “(1) For special and general damages, both past and future, in an amount
                3     in excess of $15,000; (2) Prejudgment interest; (3) Statutory penalties and/or damages; (4)
                4     Attorneys’ fees and costs of suit; and (5) For such other and further relief as the Court may
                5     deem just and proper.” (Id.). Because Nevada’s Rules of Civil Procedure allow a plaintiff to
                6     generally plead damages “in excess of $15,000” without further specification of the amount,
                7     no adverse inference should be made from Randolph’s complaint. Nev. R. Civ. P. 8(a)(4);
                8     Soriano v. USAA Ins. Agency, Inc., No. 3:09-cv-00661-RCJ-RAM, 2010 WL 2609045, at *2
                9     (D. Nev. June 24, 2010).
              10             As a result, it is not evident from the face of Randolph’s complaint that the amount in
              11      controversy requirement is met. Thus, the “amount-in-controversy inquiry in the removal
              12      context is not confined to the face of the complaint.” Valdez v. Allstate Ins. Co., 372 F.3d
              13      1115, 1117 (9th Cir. 2004). The parties can offer any “summary-judgement-type evidence,”
              14      id., and, as aforementioned, Albertsons must show by a preponderance of the evidence that
              15      the amount in controversy exceeds $75,000. Gaus, 980 F.2d at 567; Sanchez v. Monumental
              16      Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).
              17             Albertsons offers Randolph’s Request for Exemption from Arbitration which avers
              18      that the amount in controversy exceeds $50,000. (ECF No. 1-2 at 35).             It also offers
              19      Randolph’s January 2, 2020 pre-litigation $164,800 settlement offer as the “only reliable
              20      computation” of Randolph’s unspecified future medical specials and general damages. (ECF
              21      No. 12 at 4). In other words, it has met its burden to show that “what the plaintiff hopes to
              22      get out of the litigation” exceeds the jurisdictional amount. (Id. (quoting Rising-Moore v.
              23      Red Roof Inns, Inc., 435 F.3d 813, 816 (7th Cir. 2006)). And Randolph’s offer of judgment
              24      for less than $75,000 should be disregarded because it was offered after removal to defeat
              25      diversity jurisdiction. (Id. at 5).
              26             In response, Randolph states that her medical bills to date total $32,811.24 and that “a
              27      jury would need to give [her] double her medical bills and an additional $9,378.52 before
              28      this Court would have jurisdiction, an unlikely scenario.” (ECF No. 10 at 3). Randolph

James C. Mahan
U.S. District Judge                                                -3-
                      Case 2:20-cv-01896-JCM-NJK Document 14 Filed 12/02/20 Page 4 of 5



                1     states that she only sought exemption from arbitration because “she believed her case to have
                2     a value in excess of $50,000” but “there is a difference between $50,000 and $75,000.”
                3     (ECF No. 13 at 2).
                4              A settlement letter is relevant only if it “reflect[s] a reasonable estimate of the
                5     plaintiff’s claim.” Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002); see also Burns
                6     v. Windsor Ins. Co., 31 F.3d 1092, 1097 (11th Cir. 1994) (noting that while a “settlement
                7     offer, by itself, may not be determinative, it counts for something”); Soriano v. USAA Ins.
                8     Agency, Inc., No. 3:09-cv-00661-RCJ-RAM, 2010 WL 2609045, at *2 (D. Nev. June 24,
                9     2010).
              10               The court is not convinced that the settlement letter reflects a reasonable estimate of
              11      Randolph’s claim. Cf. Wolf v. State Farm Mut. Auto. Ins. Co., No. 2:14-CV-00589-GMN,
              12      2014 WL 6882937, at *4 (D. Nev. Dec. 4, 2014).              Randolph also now disavows her
              13      “inflated” settlement offer unlike the plaintiff in Cohn. (ECF No. 13 at 2); Cohn, 281 F.3d at
              14      840 (“Cohn could have argued that the demand was inflated and not an honest assessment of
              15      damages, but he made no attempt to disavow his letter or offer contrary evidence.”). And
              16      apart from Randolph’s settlement letter, Albertsons offers no good estimate of Randolph’s
              17      damages. In fact, Randolph’s January 2, 2020 settlement letter and her October 1, 2020
              18      request for exemption from arbitration both state the same $32,811.24 amount in accrued
              19      medical bills, which suggests that she is not accruing any more potential medical special
              20      damages. Compare (ECF No. 1-2 at 35), with (ECF No. 12-1).
              21               At bottom, the evidence at this stage shows that Randolph “has a case valued between
              22      $50,000 and $75,000.” (ECF No. 13 at 4). Because Albertsons has not established by a
              23      preponderance of the evidence that the amount in controversy exceeds $ 75,000, this case is
              24      remanded back to state court.
              25      ...
              26      ...
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                 -4-
                      Case 2:20-cv-01896-JCM-NJK Document 14 Filed 12/02/20 Page 5 of 5



                1     IV.   Conclusion
                2           Accordingly,
                3           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Randolph’s motion
                4     to remand (ECF No. 10) be, and the same hereby is, GRANTED.
                5           DATED December 2, 2020.
                6                                            __________________________________________
                                                             UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                           -5-
